Citation Nr: 9912104	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for a right knee 
disability.

3.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This is an appeal from a January 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, which confirmed and continued 10 percent 
evaluations each for the veteran's low back disability and 
left knee disability and a noncompensable evaluation for his 
right knee disability.  The case was initially before the 
Board of Veterans' Appeals (Board) in May 1997 when it was 
remanded for further action.  The case is again before the 
Board for further appellate consideration.  


REMAND

In the May 1997 remand the Board noted that implicit in the 
veteran's current claim for an increased evaluation for a 
service-connected lumbar strain was a claim for entitlement 
to service connection for additional low back disability.  It 
was noted that various medical reports had reflected 
different low back diagnoses including chronic lumbar pain 
with radiculopathy, sciatica, arthritis, spondylolisthesis 
and degenerative joint disease.  It appeared that the veteran 
thought that all of the low back disorders were service 
connected.  However, the Board noted that review of the 
rating actions taken reflected that service connection for a 
low back disability other than lumbar strain had never been 
considered.  

The Board noted that the United States Court of Appeals for 
Veterans Claims (Court) had determined that two issues were 
"inextricably intertwined" when they were so closely tied 
together that a final Board decision could not be rendered 
unless both issues had been considered.  Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  The Board found that it could 
not properly consider the veteran's appeal for an increased 
rating for his service-connected low back disability, lumbar 
strain, until the question of service connection for 
additional low back disability had been fully adjudicated and 
the veteran was informed of the outcome.  
The Board requested that the regional office consider the 
question of entitlement to service connection for additional 
low back disability as well as the other matters on appeal.  
It was noted that for the veteran to perfect a timely appeal 
as to an adverse determination of the claim for entitlement 
to service connection for additional low back disability, a 
timely notice of disagreement and substantive appeal had to 
be filed.  38 C.F.R. §§ 20.200-202 (1998).  

The Board also noted in the remand that in his formal appeal 
the veteran appeared to be claiming entitlement to a total 
disability evaluation based on individual unemployability.  
It was noted that that issue had not been considered or 
adjudicated at the regional office level and that matter was 
referred to the regional office for action as appropriate.  
That matter is also considered to be inextricably intertwined 
with the other issues on appeal.  

The record reflects that the regional office subsequently 
received additional private medical records and the veteran 
was also afforded a VA orthopedic examination in January 
1998.  Various findings were recorded on the examination.  A 
diagnosis was made of chronic lumbar strain with mild 
degenerative disc disease.  In June 1998 the examiner 
expressed an opinion that the etiology of the degenerative 
disc disease was chronic wear and tear due to the natural 
aging process of the veteran.  He stated that it was a 
separate condition and not secondary to or aggravated by the 
veteran's service-connected lumbar strain.  

The record reflects that in September 1998 the veteran was 
sent a supplemental statement of the case which included the 
June 1998 opinion by the VA examiner that the degenerative 
disc disease of the lumbar spine was a separate condition and 
not related to the service-connected lumbar strain.  However, 
there was no rating action adjudicating the issue of service 
connection for degenerative disc disease or any other low 
back disability apart from the veteran's service-connected 
lumbar sacral strain.  The question of the veteran's 
entitlement to a total rating based on individual 
unemployability was also not adjudicated by the regional 
office.  

The Board notes that in the case of Stegall v. West, 
11 Vet. App. 268 (1998), the Court held that a remand by the 
Board imposed upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand and that where the remand orders of the Board were not 
complied with, the Board itself erred in failing to ensure 
compliance.  

In view of the aforementioned matters, the case is again 
REMANDED to the regional office for the following action:  

The regional office should adjudicate the 
veteran's claims for service connection 
for additional back disability, including 
degenerative disc disease as well as a 
claim for a total rating based on 
individual unemployability.  If the 
determination regarding either of those 
matters is adverse to the veteran, he 
should be notified of the decision and 
afforded his appellate rights.  If he 
disagrees with either of the decisions, 
he should be sent a statement of the case 
regarding the question.  If the veteran 
submits a substantive appeal regarding 
either of the matters, such matters 
should be included with the other issues 
on appeal.   

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to ensure that the requirements 
of due process of the law are satisfied.  The Board intimates 
no opinion as to the disposition warranted in this case 
pending completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


